DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         SWIM’N SPORT RETAIL, INC., a Florida corporation,
                         Appellant,

                                    v.

   HARBOURSIDE PLACE, LLC, a Florida limited liability company,
                        Appellee.

                              No. 4D19-756

                          [October 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No. 50-2017-CA-
011934.

  David R. Softness of David R. Softness, P.A., Miami, for appellant.

    Christopher Kammerer of Kammerer Mariani PLLC, West Palm Beach,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.